Citation Nr: 0217679	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  

(The reopened claim of service connection for an acquired 
psychiatric disorder will be the subject of a later 
decision.)  




REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by 
the RO that held that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
psychiatric disorder.  

In September 2002, a hearing was held before the undersigned 
Member of the Board who was designated by the Chairman of 
the Board to conduct the hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  

Additionally, the Board is undertaking additional 
development on the now reopened claim of service connection 
for an acquired psychiatric disorder, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  



FINDINGS OF FACT

1.  In August 1957, the RO severed service connection for a 
psychiatric disability; holding that the original grant in 
January 1945 was clear and unmistakable error; the veteran 
did not appeal from this decision.  

2.  The new information added to the record since the August 
1957 decision includes evidence that is relevant and 
probative to the issue at hand, and is so significant it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted, since the 
August 1957 rating decision, to reopen the claim of service 
connection for an acquired psychiatric disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran filed an original claim of service 
connection for a psychiatric disability in January 1945.  

In a rating decision in January 1945, the RO granted service 
connection for a psychoneurosis and assigned a 10 percent 
evaluation.  

Subsequently, in a November 1956 rating decision, the RO 
proposed to sever service connection, holding that January 
1945 rating decision constituted clear and unmistakable 
error.  Service connection was formally severed in November 
1956.  The veteran did not appeal this decision, and it 
became final.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since 
modified by the Veterans Claims Assistance Act of 2000, VA 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, 
but only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply in this case because the veteran's claim to 
reopen a finally decided claim was not received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001).  

In the case at hand, the evidence available for the RO's 
consideration in November 1957 included service medical 
records, which show that the veteran was diagnosed with an 
unclassified psychoneurosis in December 1944.  

The veteran reported during service that he had always been 
"nervous" and had been incapacitated prior to enlistment.  
The veteran stated that he did not report psychiatric 
difficulty upon entrance in the hopes that it would cure 
him.  

The service medical records also show that, in October 1944, 
the veteran was admitted to the National Naval Medical 
Center.  The veteran reported a history of always being a 
"nervous" individual and that his schoolwork suffered.  
Likewise, the veteran stated that he was in the State Guard 
for seven months prior to his military service and had to 
quit due to schoolwork and nervousness.  

Also, before the RO in November 1957, were letters from Dr. 
Wainston, dated in October 1945 and November 1946, 
diagnosing the veteran as having severe psychoneurosis.  

Furthermore, the evidence included a VA examination report 
dated December 1946, which also diagnosed the veteran as 
having a psychoneurosis, and a VA outpatient treatment note 
diagnosing the veteran as having severe anxiety neurosis 
with a history of pulling out his eyebrows since early 
childhood, diarrhea when he appeared publically as a 
musician and fear of the dark.  

The record also shows that the veteran underwent a VA 
examination in February 1948 where the veteran was diagnosed 
as having psychoneurosis, anxiety and hysteria.  

Additionally, the veteran was admitted to a VA hospital in 
February 1949 and was diagnosed as having chronic moderate 
psychoneurosis, anxiety type, manifested by gastrointestinal 
symptoms.  

The veteran underwent another VA examination in February 
1954 and was diagnosed as having moderate anxiety reaction, 
which the veteran claimed began in service.  

The private medical records show that, in March 1954, Dr. 
Gottlieb diagnosed the veteran as having a partially 
permanent disability relating to a previous diagnosis of 
severe psychoneurosis.  

Likewise, in a March 1954 letter, Dr. Sperling also 
diagnosed the veteran as having severe psychoneurosis.  

Finally, in a November 1956 letter, Dr. Pfeffer diagnosed 
the veteran as suffering from a long-standing severe 
psychoneurosis with hypochondriacal features, which had its 
onset while in the service.  

In August 1999, the veteran applied to reopen his claim of 
service connection for a psychiatric disability.  

The additional evidence received since the November 1957 
decision includes, in part, medical evaluations from Dr. 
Kaplan, dated in July 1990 and February 1997; a letter from 
Dr. Johnson, dated in April 1999; various lay statements; VA 
treatment records, dated from October 1999 through August 
2002; an undated letter to an unknown individual from the 
veteran; and a letter from Dr. Sperling, dated in January 
2000.  

The July 1990 medical evaluation from Dr. Kaplan shows that 
the veteran was taking Prozac and that his headaches seemed 
to be better.  During the February 1997 physician 
examination, Dr. Kaplan found the veteran to be normal and 
prescribed Lodine and Neptazane.  

In the April 1999 letter, Dr. Johnson reported that the 
veteran had an accident in 1944 causing headaches, insomnia, 
sleep deprivation and frightening dream activities.  

The various lay statements that were provided in support of 
the veteran's claim collectively state that the veteran did 
not suffer from a psychiatric disability prior to service 
and that he was a happy individual prior to enlistment in 
the military.  

The VA treatment records show treatment for short-term 
memory loss, chronic anxiety, depression, sleep 
disturbances, headaches and tremors.  The veteran also 
reported during treatment that he suffered from a black out 
resulting in a seven-week hospitalization with high fevers.  
The veteran claims that it was here that he lost his hair 
and eyebrows.  

In the undated letter, the veteran stated that he was in 
perfect health prior to enlisting in the Navy and was 
discharged in January 1945 after seven weeks in the hospital 
due to a chemical warfare accident leading to severe 
headaches, sleep disturbances and anxiety.  

Finally, in the January 2000 letter, Dr. Sperling reported 
that he had been the veteran's family physician since 1945 
and that, after the veteran's return from service, he 
suffered from severe headaches, sleep-disorders, frequent 
nightmares, stomach pains, memory loss and temporary 
paralysis of his right arm and hand.  

Dr. Sperling attributed all of these symptoms to a general 
anxiety disorder.  As for the veteran's health prior to 
enlistment, Dr. Sperling stated that he was in great 
physical and mental health according to his family and Dr. 
Wainston, the veteran's previous physician.

The Board finds, on review of the additional material now of 
record, that new evidence has been presented that is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a psychiatric disability.  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disability, 
and to this extent, the appeal is granted, subject of 
further development as discussed hereinabove.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

